DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination filed on 04/04/2022.  
Claims 1-4, 6-17, 19 and 20 are pending in the case.  
Claims 5 and 18 have been cancelled.  
No claims have been added.  
Claims 1, 10 and 14 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 6-9, 14-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent Claim 1 and 14:
	Claim 1 recites “identifying, in response to the second user input, a third location of the first content in view of the information identifying the first location of the first navigational structure, wherein the third location corresponds to a start point of a second chapter of the first content.”  Per Examiner’s understanding, the “information identifying the first location of the first navigational structure” corresponds to the stored information identifying the location within the first content that the user was last viewing when navigating to a corresponding recap section.  
Paragraph [0049] of the specification states “In response to the indication at the main publication access point, the electronic publication navigation management system uses the mapping information to identify a next chapter in the main publication relative to the current location of the recaps. In this example, the navigation destination is identified as a starting point of Chapter 2 of the main publication (e.g., location 187 of the main publication)” (emphasis added).  Therefore, identifying the next chapter of the main publication is based on the user’s current location in the recaps section and not the previous location of the user in the main publication.  Accordingly, claim 1 comprises new matter.  Claim 14 is rejected under the same rationale.  For the purpose of prior art analysis, Examiner will remove “in view of the information identifying the first location of the first navigational structure” from the limitation.  

Claims 2-4, 6-9, 15-17, 19 and 20: 
	Claims 2-4, 6-9, 15-17, 19 and 20 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6, 10-12, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puppin (US 2014/0068428 A1, published 03/06/2014, hereinafter “Puppin”) in view of Frank (US 2016/0321943 A1, published 11/03/2016, hereinafter “Frank”).

Independent Claims 1 and 14:
	Puppin discloses a non-transitory computer-readable storage device storing computer-executable instructions that, if executed by a processing device, cause the processing device to perform a method comprising (Puppin: Fig. 4, ¶ [0058].):
maintaining, in a data store associated with a device, first content of an electronic publication, second content of the electronic publication, and mapping information enabling navigation between a first navigational structure of the first content and a second navigational structure of the second content (The system database 130 (data store associated with a device) stores primary book data 360 (first content of an electronic publication) and secondary book data 370 (second content of the electronic publication) and synchronization information (mapping information) that synchronizes the primary book data with the secondary book data, Puppin: Figs. 1 and 3, ¶ [0048]-[0049], [0052].  The synchronization information (mapping information) enables navigation between a navigation structure for the primary book content and secondary book content, Puppin: Table 1, ¶ [0060]-[0065]); 
navigating, in response to one or more first user actions, to a first location of the first navigational structure corresponding to a first chapter of the first content (The user can provide input to navigate to a first location corresponding to a chapter of the primary content of the book, Puppin: Fig. 7, ¶ [0081]-[0085]); 
receiving, via a first user input associated with a first access point corresponding to the first location of the first navigational structure, a first indication to access the second navigational structure (The user can provide input to select the secondary content as the active content, wherein the secondary content will display content that correlates to the position of the primary content, Puppin: Fig. 7, ¶ [0081]-[0085]); 
storing, in response to the first user input associated with the first access point, information identifying the first location of the first navigational structure (Every time the reader progresses to a new screen or page, the position data is stored, Puppin: ¶ [0063].  The user can progress to a new screen/page by selecting the secondary content as the active content (which is mapped to respective location in the primary content), Puppin: Fig. 7, ¶ [0064]-[0065], [0081]-[0085].);
determining in view of the mapping information, by a processing device of the device, a second location within the second navigational structure in view of the first location of the first navigational structure, wherein the second location corresponds to a recap portion associated with the first chapter (A location of the secondary content that correlates with the location of the primary content is determined, Puppin: Figs. 6 and 7, ¶ [0064]-[0065], [0081]-[0085].  The secondary content can be one of various types of content, including a problem set that correlates with a particular chapter (primary content) of a textbook, Puppin: Table 1, ¶ [0005]-[0007], [0049], [0065].  As indicated in the previous Office Action, it is considered admitted prior art for textbooks/e-textbooks to have problems associated with a chapter to be located in end of chapter review (recap) sections of the textbook/e-textbook.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the problem sets of the secondary content to correspond to end of chapter review sections of the book.  One would have been motivated to make this combination in order to utilize the effective arrangement and layout of conventional textbooks/e-textbooks.); and 
causing [generating], via an interface of the device, a display of a portion of the second content corresponding to the second location within the second navigational structure (The position of the secondary content that correlates with the position of the primary content is displayed to the user, Puppin: Fig. 7, ¶ [0081]-[0085]).
receiving, via a second user input associated with a second access point corresponding to an end point of the recap portion associated with the first chapter, a second indication to access the first navigational structure (The user can provide input to arbitrarily switch between the primary and secondary content, Puppin: Fig. 7, ¶ [0081]-[0085].).
Puppin does not appear to expressly teach a medium and method comprising:
identifying, in response to the second user input, a third location of the first content, wherein the third location corresponds to a start point of a second chapter of the first content.
However, Frank teaches a medium and method comprising:
identifying, in response to the second user input, a third location of the first content, wherein the third location corresponds to a start point of a second chapter of the first content (The user can switch between chapters of content in English (first content) and corresponding chapters of content in Spanish (second content), when the user reaches the end of a chapter in Spanish (second content) the user is given the option to jump to the next chapter in English (third location of the first content), Frank: Figs. 2-5, ¶ [0028], [0036],[0037].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium and method of Puppin to comprise:
identifying, in response to the second user input, a third location of the first content, wherein the third location corresponds to a start point of a second chapter of the first content, as taught by Frank.
One would have been motivated to make such a combination in order to provide a more effective means for navigating between chapters of a first and second content (Frank: Figs. 2-5, ¶ [0028], [0036],[0037].).

Claims 2 and 15:
	The rejection of claims 1 and 15 are incorporated.  Puppin in view of Frank further teaches a device and method wherein the first content comprises a main publication and the second content comprises a set of recap portions corresponding to the main publication (As presented above, the secondary content can correspond to recap sections that correlate with a particular chapters (primary content) of a textbook, Puppin: Table 1, ¶ [0005]-[0007], [0049], [0065]).

Claims 3 and 16:
	The rejection of claims 2 and 14 are incorporated.  Puppin in view of Frank further teaches a device and method wherein the first navigational structure comprises a first set of locations of a main publication and one or more recaps access points to the set of recaps portions of the second navigational structure (The secondary content can correspond to a problem set (recaps) that correlate with different points of a corresponding chapter (primary content) of a textbook, Puppin: Table 1, abstract, ¶ [0005]-[0007], [0049], [0065]-[0066], [0073], [0082].).

Claims 4 and 17:
	The rejection of claims 3 and 16 are incorporated.  Puppin in view of Frank further teaches a device and method wherein the second navigational structure comprises the set of recaps portions and one or more main publication access points to the set of locations of the first navigational structure (Puppin: Table 1, abstract, ¶ [0049], [0065]-[0066], [0073], [0082].).

Claims 6 and 19:
	The rejection of claims 1 and 14 are incorporate.  Puppin in view of Frank further teaches a device and method wherein the second indication indicates completion of the recap portion associated with the first chapter (The second indication indicates completion of the second content portion associated with the first chapter, Frank: Figs. 2-5, ¶ [0028], [0036],[0037].  As presented above the second content portion can correspond to a recap portion.).

Independent Claim 10:
	Puppin teaches a system comprising:
a processing device (Puppin: Fig. 4, ¶ [0057].); and 
a memory to store computer-executable instructions that, if executed, cause the processing device to (Puppin: Fig. 4, ¶ [0058].): 
store a first navigational structure associated with main publication content of an electronic publication, wherein the first navigational structure comprises a set of locations organized in a set of chapters of the main publication (The database 130 (data store associated with a device) can store the navigation structure corresponding to chapters of the main publication, Puppin: Figs. 1 and 3, Table 1, ¶ [0048]-[0049], [0052], [0060]-[0065].); 
store a second navigational structure associated with recaps content of the electronic publication, wherein the second navigational structure comprises a set of chapter-based recap portions corresponding to the set of chapters of the main publication (The database 130 (data store associated with a device) can store the navigation structure of problem sets that correspond to the chapters of the main publication, Puppin: Figs. 1 and 3, Table 1, ¶ [0048]-[0049], [0052], [0060]-[0065].  As indicated in the previous Office Action, it is considered admitted prior art for textbooks/e-textbooks to have problems associated with a chapter to be located in end of chapter review (recap) sections of the textbook/e-textbook.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the problem sets of the secondary content to correspond to end of chapter review sections of the book.  One would have been motivated to make this combination in order to utilize the effective arrangement and layout of conventional textbooks/e-textbooks.); 
store mapping information identifying a correspondence between the set of locations organized in the set of chapters of the main publication and the set of chapter-based recap portions (The system database 130 (data store associated with a device) stores synchronization information (mapping information) that synchronizes the primary book data with the secondary book data, Puppin: Figs. 1 and 3, ¶ [0048]-[0049], [0052].  The synchronization information (mapping information) enables navigation between a navigation structure for the primary book content and secondary book content, Puppin: Table 1, ¶ [0060]-[0065].); 
generate a first display comprising a first location of the set of locations of the main publication, wherein the first location corresponds to a first chapter of the main publication (Puppin: Fig. 6, Table 1, ¶ [0072]-[0073]); 
receive a first user input corresponding to a first recaps access point to the second navigational structure (The user can provide input to select the secondary content as the active content, wherein the secondary content will display content that correlates to the position of the primary content, Puppin: Figs. 6 and 7, ¶ [0073], [0082]); 
store, in response to the first user input, information identifying a current location of the first navigational structure (The primary content position can be saved whenever the user progresses to a new screen or page, Puppin: Fig. 5, ¶ [0063] last sentence.  The user can navigate to a new screen by navigating to the secondary content, Puppin: ¶ [0082].);
identify, in view of the mapping information, a first chapter-based recap portion corresponding to the first chapter of the main publication content (Puppin: Figs. 6 and 7, Table 1, ¶ [0064]-[0066], [0073]-[0078], [0082]); and 
cause a second display comprising the first chapter-based recap portion corresponding to the first chapter of the main publication content (The position of the secondary content that correlates with the position of the primary content is displayed to the user, Puppin: Figs. 6 and 7, Table 1, ¶ [0064]-[0066], [0073]-[0078], [0082]);
receive, via a second user input associated with a second access point corresponding to an end point of the first chapter-based recap portion, a second indication to access the first navigational structure (The user can provide input to arbitrarily switch between the primary and secondary content, Puppin: Fig. 7, ¶ [0081]-[0085].).
Puppin does not appear to expressly teach a method system wherein the processing device is configured to:
identify, in response to the second user input, a start point of a second chapter of the main publication.
However, Frank teaches a system comprising:
identify, in response to the second user input, a start point of a second chapter of the main publication (The user can switch between chapters of content in English (main publication) and corresponding chapters of content in Spanish (second content), when the user reaches the end of a chapter in Spanish (second content) the user is given the option to jump to the next chapter in English, Frank: Figs. 2-5, ¶ [0028], [0036],[0037].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Puppin to comprise:
identify, in response to the second user input, a start point of a second chapter of the main publication, as taught by Frank.
One would have been motivated to make such a combination in order to provide a more effective means for navigating between chapters of a first and second content (Frank: Figs. 2-5, ¶ [0028], [0036],[0037].).

Claim 11:
	The rejection of claim 10 is incorporated.  Puppin in view of Frank further teaches a method the processing device further to receive one or more navigation actions from a user to navigate from a starting point of the first chapter-based recap portion to an ending point of the first chapter-based recap portion comprising a first main publication access point (The user can use navigational controls to navigate to an end portion of the secondary content section, Puppin: ¶ [0071]-[0072], [0085].  The interface provides a control for enabling the user to access a primary content that correlates to a current position of the user in the secondary content, Puppin: Figs. 6 and 7, ¶ [0073]-[0078], [0082]-[0083]).

Claim 12:
	The rejection of claim 11 is incorporated.  Puppin in view of Frank further teaches a method the processing device further to: 
receive a second indication from the user corresponding to the first main publication access point (The user can select the access point corresponding to the main publication, Puppin: Fig. 7B to 7C, ¶ [0082]-[0083]); and 
generate a third display comprising of a second location of the main publication identified in view of the mapping information, wherein the second location corresponds to a second chapter of the main publication (When the user has navigated back to the main publication, a second chapter is displayed according to the position where the user was in the secondary content, Puppin: Fig. 7B to 7C, ¶ [0082]-[0083].).

Claim(s) 7-9, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puppin in view of Frank and further in view of Lattyak et al. (US 5,774,109, published 07/29/2014, hereinafter “Lattyak”).

Claim 7:
	The rejection of claim 1 is incorporated.  Puppin in view of Frank further discloses a method wherein the first navigational structure comprises a main publication navigation overview and wherein the second navigational structure comprises a recaps navigation overview (The primary content (main publication) comprises a progress bar 611 (main navigation overview) that displays the user’s progress within the primary content and the secondary content comprises a progress bar 613 (recaps navigation overview) that displays the user’s progress within the secondary content, Puppin: Figs. 6, ¶ [0074].).
	Puppin in view of Frank does not appear to expressly teach a method wherein the main publication overview includes a first listing of a first set of locations of the first navigational structure and the recaps navigation overview includes a second listing of a second set of locations of the second navigational structure.
	However, Lattyak further teaches a method wherein the overview includes a listing of a first set of locations of a corresponding navigational structures (Lattyak: Fig. 2A, column 4 lines 14-47.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Puppin in view of Frank wherein the overview includes a listing of a first set of locations of a corresponding navigational structure, as taught by Lattyak.
	In combination, Puppin in view of Frank and further in view of Lattyak teaches a method wherein the main publication overview includes a first listing of a first set of locations of the first navigational structure and the recaps navigation overview includes a second listing of a second set of locations of the second navigational structure (The primary content (main publication) comprises a progress bar 611 (main navigation overview) that displays the user’s progress within the primary content, Puppin: Fig. 6, ¶ [0074].  The progress bar can comprise a listing of the sections included in the primary content Lattyak: Fig. 2A, column 4 lines 14-47.  The secondary content comprises a progress bar 613 (navigation overview) that displays the user’s progress within the secondary content, Puppin: Fig. 6, ¶ [0074].  The progress bar can comprise a listing of the sections included in the secondary content, Lattyak: Fig. 2A, column 4 lines 14-47.).

Claim 8:
	The rejection of claim 7 is incorporated.  Puppin in view of Frank and further in view of Lattyak further teaches a method further comprising: 
receiving, via the main publication navigation overview, a selection of a fourth location corresponding to a second chapter of the first set of locations of the first navigational structure (The primary content (main publication) comprises a progress bar 611 (main navigation overview) that displays the user’s progress within the primary content, Puppin: Fig. 6, ¶ [0074].  The progress bar comprises a slider that enables the user to select a second location of the first set of locations of the first navigational structure, Lattyak: Fig. 2A, column 6 lines 6-13.); and 
displaying, via the interface, at least a portion of the second chapter of the first content of the first navigational structure corresponding to the fourth location of the first set of locations of the first navigational structure (Lattyak: column 6 lines 6-13.).

Claim 9:
	The rejection of claim 8 is incorporated.  Puppin in view of Frank and further in view of Lattyak further teaches a method further comprising: 
receiving, via the recaps navigation overview, a further selection of a fifth location corresponding to a second recap portion of the second navigational structure (The secondary content (recaps) comprises a progress bar 611 (main navigation overview) that displays the user’s progress within the secondary content, Puppin: Fig. 6, ¶ [0074].  The progress bar comprises a slider that enables the user to select a second location of the first set of locations of the second navigational structure, Lattyak: Fig. 2A, column 4 lines 14-47 and column 6 lines 6-13.); and 
displaying, via the interface, the second recap portion (Lattyak: Fig. 2A, column 4 lines 14-47 and column 6 lines 6-13; Puppin: Fig. 6, ¶ [0074].).

Claim 13:
	The rejection of claim 10 is incorporated.  Puppin in view of Frank further teaches a system the processing device further to: 
generate a main publication overview (The primary content (main publication) comprises a progress bar 611 (main navigation overview) that displays the user’s progress within the primary content, Puppin: Fig. 6, ¶ [0074].); and 
generate a recaps overview (The secondary content comprises a progress bar 613 (navigation overview) that displays the user’s progress within the secondary content, Puppin: Fig. 6, ¶ [0074].).
Puppin in view of Frank does not appear to expressly teach a system wherein the main publication overview comprises an access point providing access to a first listing of the set of locations of the main publication and the recaps overview comprises an access point providing access to a second listing of the set of chapter-based recap portions.
However, Lattyak further teaches a method wherein the overview comprises an access point providing access to a set of locations of a corresponding navigational structure (Lattyak: Fig. 2A, column 4 lines 14-47 and column 6 lines 6-13.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Puppin in view of Frank wherein the overview comprises an access point providing access to a set of locations of a corresponding navigational structure, as taught by Lattyak.
	In combination, Puppin in view of Frank and further view of Lattyak teaches a system wherein the main publication overview comprises an access point providing access to a first listing of the set of locations of the main publication and the recaps overview comprises an access point providing access to a second listing of the set of chapter-based recap portions (The primary content (main publication) comprises a progress bar 611 (main navigation overview) that displays the user’s progress within the primary content, Puppin: Fig. 6, ¶ [0074].  The progress bar can comprise a listing of the sections included in the primary content and a slider so that the user can access other portions of the primary content, Lattyak: Fig. 2A, column 4 lines 14-47 and column 6 lines 6-13.  The secondary content comprises a progress bar 613 (navigation overview) that displays the user’s progress within the secondary content, Puppin: Fig. 6, ¶ [0074].  The progress bar can comprise a listing of the sections included in the secondary content and a slider so that the user can access other portions of the secondary content, Lattyak: Fig. 2A, column 4 lines 14-47 and column 6 lines 6-13.).

Claim 20:	
	The rejection of claim 14 is incorporated.  Puppin in view of Frank further discloses a device wherein the first navigational structure comprises a main publication navigation overview and wherein the second navigational structure comprises a recaps navigation overview (The primary content (main publication) comprises a progress bar 611 (main navigation overview) that displays the user’s progress within the primary content and the secondary content comprises a progress bar 613 (navigation overview) that displays the user’s progress within the secondary content, Puppin: Fig. 6, ¶ [0074].  Examiner takes Official Notice that it is well-known, routine and conventional for textbooks/e-textbooks to have problems associated with a chapter in end of chapter review (recap) sections of the book before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to the have the problem sets of the secondary content to correspond to end of chapter review sections of the book.  One would have been motivated to make this combination in order to utilize the effective arrangement and layout of conventional textbooks/e-textbooks.).
	Puppin in view of Frank does not appear to expressly teach a device wherein the main publication overview includes a first listing of a first set of locations of the first navigational structure and the recaps navigation overview includes a second listing of a second set of locations of the second navigational structure.
	However, Lattyak further teaches a device wherein the overview includes a listing of a first set of locations of a corresponding navigational structures (Lattyak: Fig. 2A, column 4 lines 14-47.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Puppin wherein the overview includes a listing of a first set of locations of a corresponding navigational structure, as taught by Lattyak.
	In combination, Puppin in view of Frank and further view of Lattyak teaches a device wherein the main publication overview includes a first listing of a first set of locations of the first navigational structure and the recaps navigation overview includes a second listing of a second set of locations of the second navigational structure (The primary content (main publication) comprises a progress bar 611 (main navigation overview) that displays the user’s progress within the primary content, Puppin: Fig. 6, ¶ [0074].  The progress bar can comprise a listing of the sections included in the primary content Lattyak: Fig. 2A, column 4 lines 14-47.  The secondary content comprises a progress bar 613 (navigation overview) that displays the user’s progress within the secondary content, Puppin: Fig. 6, ¶ [0074].  The progress bar can comprise a listing of the sections included in the secondary content Lattyak: Fig. 2A, column 4 lines 14-47.), the processing device to:
receive, via the main publication navigation overview, a selection of a fourth location corresponding to a second chapter the first navigational structure (The primary content (main publication) comprises a progress bar 611 (main navigation overview) that displays the user’s progress within the primary content, Puppin: Fig. 6, ¶ [0074].  The progress bar comprises a slider that enables the user to select a second location of the first set of locations of the first navigational structure, Lattyak: Fig. 2A, column 6 lines 6-13.); and 
generate, via the interface, a third display comprising a portion of the first content of the first navigational structure corresponding to the second location (Lattyak: column 6 lines 6-13.).
receive, via the recaps navigation overview, a further selection of a second location of the second set of locations of the second navigational structure (The secondary content (recaps) comprises a progress bar 611 (main navigation overview) that displays the user’s progress within the secondary content, Puppin: Fig. 6, ¶ [0074].  The progress bar comprises a slider that enables the user to select a second location of the first set of locations of the second navigational structure, Lattyak: Fig. 2A, column 4 lines 14-47 and column 6 lines 6-13); and 
generate, via the interface, a fourth display comprising a second portion of the second navigation structure corresponding to the second location (Lattyak: Fig. 2A, column 4 lines 14-47 and column 6 lines 6-13; Puppin: Fig. 6, ¶ [0074].).

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175